                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF NEBRASKA

HEIDI     BELL,    JARED  LUNDAHL,
LOGAN        LUNDAHL,      BRIGHAM
LUNDAHL,       H.    LUNDAHL,   and                       7:16CV5001
TELFORD-LUNDAHL TRUST, dated
June 15, 1993 Administered from the
State of Nebraska;                                         ORDER

                   Plaintiffs,

      vs.

THE GERALD AND MARY LUNDAHL
LIVING TRUST, (Now Irrevocable)
Dated April 19, 2005; MARY ANN
HADLEY-LUNDAHL, LAW OFFICES OF
BROCK, MARTIN & VOORHEES, PC,
KENDRA MARIE WALKER, and BRIAN
DAVID HADLEY,

                   Defendants.



      IT IS ORDERED that the motion to withdraw S. David Schreiber, as
counsel of record for Defendants Brian David Hadley, Mary Ann Hadley-Lundahl,
Law Offices of Brock, Martin & Voorhees, PC, The Gerald and Mary Lundahl
Living Trust, Kendra Marie Walker, (Filing No. 23), is granted. S. David Schreiber
shall no longer receive electronic notice in this case.


      October 16, 2019.

                                              BY THE COURT:

                                              s/ Cheryl R. Zwart
                                              United States Magistrate Judge
